Order entered April 15, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00409-CV

                                    TIM REED, Appellant

                                               V.

                               ADAMS GOLF, LLC, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-00494-2013

                                           ORDER
       The Court has before it Brian M. Daucher’s April 10, 2013 unopposed verified motion

for pro hac vice admission and Ben L. Mesches’s April 10, 2013 unopposed motion to allow

participation by non-resident attorney. The Court GRANTS the motions and DIRECTS the

Clerk of this Court to add Brian M. Daucher as counsel for appellee.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE